Truax, P. J.
With the consent of the defendants, plaintiffs were allowed to state on the trial that they had been damaged thirty-two dollars and fifty cents hy the failure of the defendants to perform their contract. If this evidence had been objected to in time, or if defendants had moved to' strike it out, it probably would not appear in the ease. Appearing in the case it is sufficient to sustain the judgment. Judgment affirmed, with costs.
Dugro, J., concurs; Scott, J., not voting.
Judgment affirmed, with costs.